Exhibit 10.1

 

SETTLEMENT AGREEMENT AND SITE RELEASE

 

This Settlement Agreement and Site Release ("Agreement”) is entered into by and
between Boonton Electronics Corp., WTT Acquisition Corp. and Wireless Telecom
Group, Inc. and their respective predecessors, parents, subsidiaries, affiliated
companies, successors in interest, and/or their shareholders, directors, and
officers (collectively “WTG”), and Century Indemnity Company, as successor to
Insurance Company of North America (“INA/Century”) and Federal Insurance Company
(“Federal”) (collectively “Chubb Insurers”), as of the date of the execution of
this Agreement by all parties hereto, and in accordance with the terms and
conditions set forth below.

 

WHEREAS, Chubb Insurers allegedly issued to WTG those policies of insurance
identified on Schedule A annexed hereto affording insurance coverage to WTG
subject to the terms, conditions, exclusions and limits of liability applicable
thereto (all policies of insurance, whether known or unknown, which were or may
have been issued by Chubb Insurers or any of the Chubb-related insurance
affiliates identified on Schedule B annexed hereto (hereafter the “Chubb
Affiliates”), and under which WTG may be an insured or additional named insured
are hereinafter referred to collectively as "the Policies");

 

WHEREAS, WTG has been identified as being potentially responsible for the
investigation and remediation of contamination at the property located at 499
Pomeroy Road Parsippany, New Jersey (the “Site”);

 

WHEREAS, WTG allegedly has incurred and may continue to incur various costs and
expenses associated with past, present and future investigation and remediation
of contamination at the Site allegedly caused by WTG’s historic manufacturing
operations;

 

WHEREAS, WTG notified Chubb Insurers of the costs and expenses arising from the
contamination at the Site and requested that Chubb Insurers reimburse it for
such costs and expenses, along with any such costs and expenses as may be
incurred in the future;

 

WHEREAS, after receiving notice of the claim, disputes arose as to whether
coverage was owed under any or all of the Policies and, if so, the proper
allocation of defense costs and indemnity payments as between Chubb Insurers and
WTG;

 

WHEREAS, WTG and Chubb Insurers now desire to compromise, settle and adjust
fully and finally all disputes which now or hereafter may exist between them
with respect to any and all claims, known and unknown, past, present or future,
which have arisen or may arise with respect to any and all alleged injuries or
damages of any kind or nature arising from or relating to the Site under any and
all coverages of the Policies, including without limitation any general
liability, personal injury, products liability, completed operations, premises,
operations, property, automobile or contractual coverage which may be contained
therein, (hereinafter collectively referred to as "all coverages”), on the terms
hereinafter set forth.

 



 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth below, WTG and Chubb Insurers mutually agree as follows:

 

1. Chubb Insurers shall within thirty (30) days of receipt of a signed copy of
this Agreement from WTG, pay the total sum of Four Hundred Eighty-Five Thousand
Dollars ($485,000.00) (the “Settlement Amount”) to WTG, in full and final
settlement of any and all claims, past, present and future, which have been or
hereafter may be asserted by WTG for defense and/or indemnification from Chubb
Insurers and/or Chubb Affiliates with respect to any and all alleged injuries or
damages of any kind or nature arising from or relating to the Site under any and
all coverages of the Policies. The Settlement Amount shall be made payable to
Boonton Electronics.

 

2. WTG acknowledges that in consideration of the payment by Chubb Insurers of
the Settlement Amount to WTG, any and all obligations which now or hereafter may
exist on the part of Chubb Insurers or any of the Chubb Affiliates arising from
the claims which have been or which hereafter may be asserted by WTG with
respect to any and all alleged injuries or damages of any kind or nature arising
from or relating to the Site, including claims for natural resources damages,
under any and all coverages of the Policies, will be deemed to have been
extinguished. WTG expressly accepts the payment by Chubb Insurers of the
Settlement Amount to WTG in full and complete satisfaction of any and all
obligations which now or may exist on the part of Chubb Insurers or any of the
Chubb Affiliates with respect to any request for insurance coverage from WTG
with respect to any and all alleged injuries or damages of any kind or nature
arising from or relating to the Site under any and all coverages of the
Policies, including but not limited to any obligation on the part of Chubb
Insurers or any of the Chubb Affiliates to investigate, defend, pay legal fees
or costs, or to pay administrative, engineering, or consulting costs or fees,
settle claims or suits, or to pay or contribute to settlements, judgments,
damages to natural resources, investigative or remedial costs pertaining
thereto.

 

3. WTG and all other persons or entities identified as named insureds, defined
as insureds, or identified as additional insureds under the Policies hereby
fully release and forever discharge Chubb Insurers, their parents, subsidiaries,
affiliated companies, predecessor companies, successors in interest and all of
their past and present officers, directors, employees, shareholders,
representatives and attorneys of and from any and all claims, actions, causes of
action, rights, liabilities, obligations and demands of every kind and nature,
known and unknown, past, present, and future, for insurance coverage from Chubb
Insurers or any of the Chubb Affiliates with respect to any and all alleged
injuries or damages of any kind or nature arising from or relating to the Site
under all coverages of the Policies, including but not limited to damages to the
natural resources of any kind or nature. The foregoing release by WTG expressly
includes, but is not limited to, any claims for defense, indemnification,
damages, punitive damages, equitable relief, any claims to recover experts’,
consultants’, engineering, administrative, or legal fees or other costs
associated with the Site, or any other legal or administrative proceeding,
pre-judgment interest, post-judgment interest, or to recover for any alleged
acts or omissions, if any, on the part of Chubb Insurers or any of the Chubb
Affiliates constituting unfair defense or settlement practices, insurance or
other statutory code violations, bad faith, breach of fiduciary duty, fraud,
malice or oppression or any other extra-contractual theory of liability. This
release is intended to be a full site release for any and all suits or claims
arising from or relating to the Site, and shall be interpreted broadly to
effectuate the intentions of the parties to this Agreement.

 



 

 

4. Chubb Insurers hereby releases WTG and all other persons or entities
identified as named insureds or additional named insureds under the Policies
from all claims which Chubb Insurers may have arising from WTG’s request for
insurance coverage from Chubb Insurers with respect to any and all alleged
injuries or damages of any kind or nature arising from or relating to the Site,
including but not limited to any claims for additional premium or other payments
or offsets that may be claimed by Chubb Insurers as a result of paying the
Settlement Amount to WTG consistent with the terms of this Settlement Agreement.

 

5. In furtherance of their express intent to fully, forever and irrevocably
release and discharge each other from all insurance coverage claims arising from
or relating to the Site, known and unknown, from the beginning of time until the
end of time, WTG and Chubb Insurers expressly waive any and all rights they may
have under any statute, code, ordinance or the common law, which may limit or
restrict the effect of the general release as to insurance coverage claims
arising from or relating to the Site which WTG and/or Chubb Insurers do not know
or suspect to exist in their respective favor at the time of the execution of
this Agreement.

 

6. Upon actual receipt by WTG of the Settlement Amount, all pending claims for
coverage by WTG against Chubb Insurers and/or Chubb Affiliates with respect to
any and all alleged injuries or damages of any kind or nature arising from or
relating to the Site, including without limitation any potential claims, shall
be deemed withdrawn.

 

7. In further consideration of Chubb Insurers’ payment of the Settlement Amount
pursuant to this Agreement, WTG agrees to defend, indemnify, save and hold Chubb
Insurers or any of the Chubb Affiliates harmless from and against any and all
past, present and future claims or suits which may arise against Chubb Insurers
or any of the Chubb Affiliates by or on behalf of WTG’s other insurance
carriers, third-party claimants, and/or any other entity, including but not
limited to the Environmental Protection Agency (“EPA”), the New Jersey
Department of Environmental Protection (“NJ DEP”), or any similar state or
federal agency, or any other individual against Chubb Insurers or any of the
Chubb Affiliates, which arise from or relate to the Site, including but not
limited to any claims to treat, monitor, cleanup, remediate or otherwise respond
to pollutants or contamination on land or in the water, and for any
contribution, indemnification, subrogation, allocation, apportionment,
reimbursement, coverage, declaratory judgment, direct action, or other
compensatory damages, based upon, arising out of, or relating in any way to the
Policies and/or this Agreement (hereinafter collectively referred to as
“Indemnified Claims”). Chubb Insurers, the Chubb Affiliates, and WTG shall
cooperate in the defense of any Indemnified Claims. Should WTG fail to timely
respond to the tender of any Indemnified Claims or fail to fully comply with its
obligations to defend and indemnify Chubb Insurers or any of the Chubb
Affiliates as to such claims, Chubb Insurers and/or any of the Chubb Affiliates
shall be free to defend such claims as they, in their sole discretion, deem
appropriate and to settle any such claims as they see fit, the cost of which
will be borne by WTG pursuant to this paragraph. Notwithstanding any of the
foregoing or anything else contained in this Agreement, WTG’s liability under
this provision shall be capped at the amount of the Settlement Amount, or in any
one matter by the cumulative limits of the Policies placed at issue in that
matter, whichever is less.

 



 

 

8. Chubb Insurers agree not to initiate any claim or cross-claim for
contribution or otherwise against any insurer with respect to any amounts paid
pursuant to this Agreement, unless such insurer pursues a claim for contribution
against Chubb Insurers. In the event another insurer obtains a judgment or
binding award against Chubb Insurers or any of the Chubb Affiliates for Chubb
Insurers’ or any of the Chubb Affiliates’ alleged allocable share, or enforces
subrogation rights, if any, giving rise to an Indemnified Claim, WTG shall
voluntarily reduce any judgment, or claim against, or settlement with, such
other insurer by the amount, if any, that a court or tribunal determines that
Chubb Insurers or any of the Chubb Affiliates would have been liable to pay such
other insurer. The amount of any such reduction shall be capped at the amount of
the Settlement Amount, or in any one matter by the cumulative limits of the
Policies placed at issue in that matter, whichever is less. To ensure that such
a reduction is accomplished, Chubb Insurers and/or any of the Chubb Affiliates
shall be entitled to assert this paragraph as a defense to any action against it
for any such portion of the judgment or claim and shall be entitled to have the
court or appropriate tribunal issue such Orders as are necessary to effectuate
the reduction to protect Chubb Insurers or any of the Chubb Affiliates from any
liability for the judgment or claim. WTG agrees it will not seek to obtain
payment from any other person or entity of any amount or portion of any amount
that may be attributable or allocable to Chubb Insurers or any of the Chubb
Affiliates.

 

9. Nothing contained herein shall be construed to be an admission of any kind by
any signatory hereto. Specifically, and without limitation, nothing contained
herein constitutes an admission by Chubb Insurers or any of the Chubb Affiliates
that WTG was or is entitled to any insurance coverage from Chubb Insurers or any
of the Chubb Affiliates under the Policies in connection with any suits or
claims which have been or may be asserted against WTG relating to the Site. In
addition, and without limitation, nothing contained herein constitutes an
admission by WTG that it has any responsibility for the costs of the
investigation and remediation of contamination at or from the Site.

 

10. This Agreement is the result of a compromise and accord, is the product of
arms-length negotiations, and is not intended to be, nor shall it be, construed
as an insurance policy interpretation. This Agreement is restricted and limited
to the matters addressed herein, and shall not be used by either Chubb Insurers
or WTG in any court or dispute resolution proceeding to infer coverage or to
create, prove, or interpret claims under any insurance policy issued by Chubb
Insurers. Nothing contained herein, however, shall be deemed or construed to
prohibit Chubb Insurers or any of the Chubb Affiliates, or WTG, from introducing
this Agreement into evidence for the purpose of enforcing the terms of this
Agreement.

 

11. The parties to this Agreement each represent and warrant that they have not
and will not in any manner assign, transfer, convey or sell, or purport to
assign, transfer, convey or sell to any entity or person any cause of action,
chose in action, or part thereof, arising out of or connected with the matters
released herein, and that they are the only persons or entities entitled to
recover for damages under such claims, causes of action, actions, and rights.
The parties to this Agreement each also represent and warrant that no
subrogation of any such causes of action,

 



 

 

chose in action, or part thereof, has taken place. The parties to this Agreement
each further represent and warrant that they will not in any way voluntarily
assist any other person or entity in the establishment of any claim, cause of
action, action, or right against the other party to this Agreement arising out
of, resulting from or in any way relating to the handling by Chubb Insurers of
WTG’s claim for insurance coverage from Chubb Insurers.

 

12. This Agreement prevails over prior communications regarding the matters
contained herein between the signatories hereto or their representatives. This
Agreement has been reviewed by counsel for the signatories hereto, and shall not
be construed against any signatory, each signatory expressly waiving the
doctrine of contra proferentum.

 

13. This Agreement is an integrated Agreement and contains the entire Agreement
regarding the matters herein between the signatories hereto, and no
representations, warranties, or promises have been made or relied on by any
signatory hereto other than as set forth herein.

 

14. This Agreement is intended to confer rights and benefits only on the
signatories hereto and the Chubb Affiliates, as described in this Agreement, and
is not intended to confer any right or benefit upon any other person or entity.
No person or entity other than the signatories hereto and the Chubb Affiliates
shall have any legally enforceable right under this Agreement. All rights of
action for any breach of this Agreement are hereby reserved to the signatories
herein and the Chubb Affiliates.

 

15. This Agreement is not a policy of insurance and the signatories do not
intend this Agreement to be interpreted as such.

 

16. The parties represent and warrant:

 

a. That they are corporations duly organized and validly existing in good
standing under the laws of one of the States of the United States;

b. That they have taken all necessary corporate and legal actions to duly
approve the making and performance of this Agreement and that no further
corporate or other approval is necessary;

c. That the making and performance of this Agreement will not violate any
provision of law or of their respective Articles of Incorporation or Bylaws;

d. That they have read this Agreement and know the contents hereof, that the
terms hereof are contractual and not by way of recital, and that they have
signed this Agreement of their own free acts; and

e. That in making this Agreement, they have obtained the advice of legal
counsel.

 

17. Each of the terms of this Agreement is binding upon each signatory hereto,
and their respective predecessors, successors, parents, subsidiaries, affiliated
companies, transferees, assigns, representatives, principals, agents, officers,
directors, and employees.

 



 

 

18. The parties acknowledge and agree that the terms and conditions of this
Agreement shall remain confidential and shall not be disclosed to any person or
firm except as may be required by law, provided, however, that either party may
disclose the terms of this Agreement: (1) to any reinsurer(s) which may have an
interest in the aforementioned matters; (2) in response to any valid subpoena,
discovery demand, or court order, issued in an action pending in a court of
competent jurisdiction, which may hereafter be served by a third party upon
Chubb Insurers or any of the Chubb Affiliates, or WTG, and which requires the
disclosure of this Agreement under penalty of sanctions for non-compliance
therewith; or (3) with the prior written consent of the other party. In the
event either party to this Agreement or a Chubb Affiliate may be served with a
valid subpoena, discovery demand or court order, the entity served shall
immediately notify the parties to this Agreement, which shall be given the
opportunity to intervene or to otherwise set forth opposition prior to the
disclosure of this Agreement. Notwithstanding anything to the contrary, the
parties acknowledge and agree that WTG shall be permitted to make such public
filings and/or disclosures concerning and/or including this Agreement as are
required by federal and state securities laws, including without limitation a
Form 8K filing.

 

19. All notices or other communications which either party to this Agreement or
a Chubb Affiliate desires or is required to give shall be given in writing and
shall be deemed to have been given if hand-delivered, sent by telecopier or
mailed by depositing in the United States mail, prepaid to the parties at the
addresses noted below or such other address as a party may designate in writing
from time to time:

 

Chubb Insurers Company:

 

Ms. Celeste Pisano

Brandywine Holdings Group of Insurance and Reinsurance Companies

510 Walnut Street – WB11E

Philadelphia, PA 19106

Email: Celeste.Pisano@brandywineholdings.com

 

with copy to:

 

Lawrence A. Serlin, Esq.

Siegal & Park

533 Fellowship Road

Mount Laurel, NJ 08054

Email: 1awrence.serlin@mclolaw.com

 



 

 

WTG Inc.:

 

Paul Genova, CEO (with a copy to Joanne Calandra, Director of Human Resources)

c/o Wireless Telecom Group

25 Eastmans Road

Parsippany, NJ 07054

Email: pgenova@wtcom.com

 

With a copy to:

 

Wanda Chin Monahan, Esq.

Law Offices of Wanda Chin Monahan, LLC

50 Cardinal Drive

Suite 102

Westfield, NJ 07090

Email: wmonahan@monahanlawnj.com

 

 

20. The parties to this Agreement hereby agree that this Agreement may be
executed in counterparts, and that all such counterparts shall constitute a
single binding instrument, notwithstanding that all signatories are not
signatories to the original or the same counterpart.

 



 

 

IN WITNESS WHEREOF, the parties have executed this Settlement Agreement and
Release on the dates shown below:

 

 

BOONTON ELECTRONICS CORP., WTT ACQUISITION CORP. AND WIRELESS TELECOM GROUP,
INC.

 

 

 

Dated: December 16, 2016

 

 

 

By: /s/ Paul Genova                                   

Name: Paul Genova

Title: Chief Operating Officer and President

 

 

 

 

 

 

CENTURY INDEMNITY COMPANY AND FEDERAL INSURANCE COMPANY

 

 

 

Dated: December 16, 2016

 

 

 

 

By: /s/ Celeste R. Pisano                                   

Name: Celeste R. Pisano

Title: Direct Claims Handler

 



 

 

SCHEDULE A

 

Policy Period

Insurer/Policy Number

   

04/10/75-04/10/78

INA/Century #AGP137888

04/10/78-04/10/79

INA/Century #AGP432136

04/10/79-04/10/80

INA/Century #AGPD0244028

04/10/80-04/10/81

INA/Century #AGPD0320618

04/10/84-04/10/85

Federal #3524-62-47

   

 

 



 

 

SCHEDULE B

 

CHUBB COMPANIES

 

ACE American Insurance Company (formerly known as CIGNA Insurance Company,
formerly known as INA Underwriters Insurance Company, formerly known as Allied
Insurance Company, formerly known as Allied Compensation Insurance Company) in
its own capacity and in its capacity as successor by merger to (1) ACE Insurance
Company of Texas; (2) ACE American Insurance Company of Texas; (3) ACE Employers
Insurance Company; (4) ACE Insurance Company of Ohio; and (5) ACE Insurance
Company of Illinois

 

ACE American Lloyds Insurance Company (formerly known as CIGNA Lloyds Insurance
Company, formerly known as American Lloyds Insurance Company)

 

ACE Employers Insurance Company (formerly known as CIGNA Employers Insurance
Company, formerly known as INA Employers Insurance Company, formerly known as
INA Farmers Insurance Company)

 

ACE European Group Limited, as successor to ACE Insurance S.A. – N.V., as
successor to CIGNA Insurance Company of Europe S.A. – N.V., as successor to
Insurance Company of North America

 

ACE Fire Underwriters Insurance Company (formerly known as CIGNA Fire
Underwriters Insurance Company, formerly known as Aetna Fire Underwriters
Insurance Company)

 

ACE Indemnity Insurance Company (formerly known as CIGNA Indemnity Insurance
Company, formerly known as Alaska Pacific Assurance Company, formerly known as
North State Insurance Company)

 

ACE Insurance Company of Illinois (formerly known as CIGNA Insurance Company of
Illinois, formerly known as INA Insurance Company of Illinois)

 

ACE Insurance Company of Ohio (formerly known as CIGNA Insurance Company of
Ohio, formerly known as INA Insurance Company of Ohio, formerly known as Aetna
Insurance Company of Ohio)

 

ACE Insurance Company of Puerto Rico (formerly known as CIGNA Insurance Company
of Puerto Rico, formerly known as Aetna Insurance Company of Puerto Rico)

 

ACE Insurance Company of Texas (formerly known as CIGNA Insurance Company of
Texas, formerly known as INA of Texas, formerly known as Aetna Insurance Company
of Texas)

 

ACE Insurance Company of the Midwest (formerly known as CIGNA Insurance Company
of the Midwest, formerly known as Aetna Insurance Company of the Midwest)

 



 

 

ACE Property & Casualty Insurance Company (formerly known as CIGNA Property &
Casualty Insurance Company, formerly known as Aetna Insurance Company)

 

Allied Insurance Company (formerly known as California Food Industry Insurance
Company)

 

American Insurance Company, Fireman’s Fund Insurance Company, Hartford Fire
Insurance Company, Home Insurance Company, St. Paul Fire and Marine Insurance
Company, St. Paul Mercury Insurance Company, and their affiliates, but only to
the extent that AFIA (f/k/a American Foreign Insurance Association), an
unincorporated association, issued policies on their behalf, and not to the
extent they issued policies on their own behalf or to any other extent

 

Atlantic Employers Insurance Company

 

Bankers Standard Fire and Marine Company (formerly known as Commercial Standard
Fire and Marine Company)

 

Bankers Standard Insurance Company (formerly known as All Risk Insurance
Company)

 

Brandywine Holdings Corporation

 

Central National Insurance Company of Omaha (only to the extent policies issued
by Cravens, Dargan & Company, Pacific Coast, and its subsidiaries)

 

Century Indemnity Company in its own capacity and in its capacity as: (1)
successor to CIGNA Specialty Insurance Company (formerly known as California
Union Insurance Company); (2) successor to CCI Insurance Company, as successor
to Insurance Company of North America; and (3) successor to CCI Insurance
Company, as successor to Insurance Company of North America, as successor to
Indemnity Insurance Company of North America

 

Chubb Custom Insurance Company

 

Chubb Indemnity Insurance Company

 

Chubb Insurance Company of New Jersey

 

Chubb Lloyds Insurance Company of Texas

 

Chubb National Insurance Company

 

Chubb & Son

 

Eagle Star Insurance Company (only to the extent policies issued by Cravens,
Dargan & Company, Pacific Coast, and its subsidiaries)

 

 



 

 

Executive Risk Indemnity Inc.

 

Executive Risk Specialty Insurance Company

 

Federal Insurance Company

 

Great Northern Insurance Company

 

Highlands Insurance Company (only to the extent policies issued by Cravens,
Dargan & Company, Pacific Coast, and its subsidiaries)

 

Horace Mann Insurance Company

 

Illinois Union Insurance Company (formerly known as GATX Insurance Company)

 

Imperial Casualty Company (only to the extent policies were issued by GATX
Underwriters, Inc.)

 

INA Surplus Insurance Company (formerly known as Delaware Reinsurance Company)

 

Indemnity Insurance Company of North America, in its own capacity and as
successor in interest to INA Insurance Company, Connecticut General Fire &
Casualty Insurance Company, Indemnity Insurance Company of North America (New
York)

Industrial Underwriters Insurance Company

 

Insurance Company of North America (UK) Limited

 

Insurance Company of North America (formerly known as The President and
Directors of the Insurance Company of North America)

 

Motor Vehicle Casualty Company (only to the extent policies issued by Cravens,
Dargan & Company, Pacific Coast, and its subsidiaries)

 

Northwestern Pacific Indemnity Company

 

Pacific Employers Insurance Company

 

Pacific Indemnity Company

 

Sea Insurance Company

 

Service Fire Insurance Company (only to the extent policies issued by Cravens,
Dargan & Company, Pacific Coast, and its subsidiaries)

 



 

 

Sun Insurance Company

 

Texas Pacific Indemnity Company

 

TIG Insurance Company, formerly known as International Insurance Company, but
only to the extent policies were assumed by Westchester Fire Insurance Company
or Westchester Surplus Lines Insurance Company

 

U.S. Fire Insurance Company, North River Insurance Company, International
Insurance Company, International Surplus Lines Insurance Company, Mount Airy
Insurance Company, Viking Insurance Company, Industrial Indemnity Insurance
Company, Industrial Indemnity of Alaska Insurance Company, and Industrial
Underwriters Insurance Company of Dallas, but only to the extent policies were
novated to or assumed by one of the other companies listed on this Exhibit

 

Underwriters Insurance Company of Dallas

 

Vigilant Insurance Company

 

Westchester Fire Insurance Company (including all policies issued by or novated
to Westchester Fire Insurance Company, or under which Westchester Fire Insurance
Company has assumed liability)

 

Westchester Surplus Lines Insurance Company (formerly known as Industrial
Insurance Company of Hawaii, Ltd.)

 



 